Citation Nr: 1613778	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a September 2006 rating decision which granted service connection for posttraumatic stress disorder (PTSD) effective February 17, 2006, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a June 2008 rating decision, the RO denied an effective date earlier than February 17, 2006, for the award of service connection for PTSD, as well as an effective date earlier than March 27, 2007, for the award of a 100 percent rating for PTSD.  The appellant duly perfected an appeal of that decision.  

In June 2010, the appellant testified at a Board videoconference hearing before Veterans Law Judge Michael A. Herman.  At the hearing, the appellant raised the issue of clear and unmistakable error (CUE) in a September 2004 rating decision which denied service connection for PTSD.  

In a November 2010 decision, the Board denied an effective date earlier than February 17, 2006, for the award of service connection for PTSD.  The Board remanded issue of entitlement to an effective date earlier than March 27, 2007, for the award of a 100 percent rating for PTSD for additional evidentiary development.  In addition, the Board referred the CUE issue to the RO for initial consideration.  

While the matter was in remand status, in a February 2011 rating decision, the RO determined that the September 2004 rating decision which denied service connection for PTSD was not clearly and unmistakably erroneous.  In May 2011, the appellant initiated an appeal of the RO's determination.  

In a January 2012 decision, the Board denied an effective date earlier than March 27, 2007, for the award of a 100 percent rating for PTSD.  The Board remanded the CUE issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand is necessary).

Pursuant to the Board's remand instructions, in November 2013, the RO issued a Statement of the Case addressing the CUE issue.  In December 2013, the appellant perfected a timely appeal via his submission of a VA Form 9.  In connection with this appeal, the appellant requested a hearing before a Veterans Law Judge.  

In November 2015, the appellant testified at a Board hearing at the RO before Veterans Law Judge Cheryl L. Mason.  At the hearing, Judge Mason advised the appellant that because he had testified before two different Veterans Law Judges with respect to the CUE issue, his appeal would be assigned to a panel of three Veterans Law Judges and both judges who conducted hearings would participate in making the decision in that appeal, in accordance with 38 C.F.R. § 20.707 (2015).  He was offered the opportunity to appear at a Board hearing before the third panel member.  See November 2015 hearing transcript at pages 11-13.  After consulting with his representative, the appellant indicated that he wished to waive his right to attend a hearing before the third panel member.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Thus, the Board will proceed with consideration of the appeal without further delay.  

Here, the Board notes that although the issue certified by the RO was characterized as whether there was CUE in a September 2004 rating decision which denied service connection for PTSD, in reviewing the substance of the arguments raised by the appellant and his representative, as well as the procedural history of this case, the Board find that the issue currently on appeal is more clearly characterized as set forth on the cover page of this decision.  In light of the favorable outcome below, it is clear that no prejudice has resulted from the Board's recharacterization of the issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  A September 2006 rating decision granted service connection for PTSD effective February 17, 2006, the date the RO determined that the appellant's claim to reopen was received by VA.  

2.  The correct law as it was known at the time was not applied and this undebatable error, had it not been made, would have manifestly changed the outcome based on the record and law that existed at the time of the September 2006 adjudication.


CONCLUSION OF LAW

The September 2006 rating decision which granted service connection for PTSD effective February 17, 2006, clearly and unmistakably erroneous by failing to assign an effective date of May 14, 2004, for the award of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA is not applicable to claims of clear and unmistakable error, since such claims are not conventional appeals, but rather are requests for revision of previous decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and unmistakable error claim as to a prior final AOJ decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE").   Thus, no further notification or development action is necessary with respect to the appellant's request for revision of the September 2006 rating decision on the basis of clear and unmistakable error.


Background

A review of the record shows that on May 14, 2004, VA received the appellant's original claim of entitlement to service connection for PTSD.  

In a May 2004 letter, the RO requested that the appellant provide specific details regarding his in-service stressors, including a description of the events; the dates, places, and units of assignment at the time of the events; and the names of any other individuals involved.  

In an August 2004 response, the appellant generally described his in-service stressors, including an episode in which his compound in Vietnam was hit by rocket propelled grenades (RPG) and mortar rounds.  

In support of the appellant's claim, the RO obtained VA clinical records, dated from May 2003 to September 2004.  In pertinent part, these records show that in February 2004, the appellant sought psychiatric treatment.  He reported a history of depression.  He indicted that he was a Vietnam Veteran and had lately experienced more sleep problems with a recurrent dream of being forced to return to Vietnam.  The examiner noted that the appellant did not endorse any of the other symptoms typically characteristic of PTSD, but this must still be ruled out.  After examining the appellant, the examiner diagnosed major depressive disorder, recurrent.  Subsequent clinical records show treatment for major depressive disorder.  During an August 2004 clinic visit, however, the appellant reported that he was preoccupied with nightmares and flashbacks of the Vietnam War, exacerbated by news of the war in Iraq.  The impressions included major depressive disorder and PTSD.  

In a September 2004 rating decision, the RO denied service connection for PTSD, finding that although VA clinical records contained a diagnosis of PTSD, the record contained no evidence showing that the appellant had participated in combat nor did it contain evidence corroborating an in-service stressor.  The RO advised the appellant that "[y]our statement did not provide specific dates (within 2 months of the incident) of the attacks so that we could submit the stressors to the service department for confirmation."  The RO explained that "[w]e could not corroborate you[r] stressors because the information was not detailed enough."  

In a letter dated October 4, 2004, the appellant was duly notified of the RO's determination and his appellate rights.  

In a statement received later that month, the appellant requested reconsideration of his claim of service connection for PTSD.  In support of his request, the appellant submitted an October 2004 statement with the additional stressor details requested by the RO.  In particular, he recalled that in March or April 1970, he woke to the sound of incoming fire and saw that his compound was being hit with mortar rounds, RPG, and sniper fire.  He indicated that he had no weapon to defend himself and was in fear for his life.  

The RO thereafter obtained additional VA clinical records dated to April 2005.  In pertinent part, these records show that the appellant continued to receive psychiatric treatment.  In October 2004, he participated in individual psychotherapy to address anxiety associated with his military service.  The treatment provider noted that the appellant had a long history of anxiety consistent with PTSD.  In December 2004, the appellant reported continuing flashbacks of Vietnam triggered by watching news about Iraq.  The diagnosis was PTSD.  Subsequent clinical records show continued treatment for PTSD.  

In a May 2005 rating decision, the RO considered this additional evidence and confirmed the previous denial of service connection for PTSD.  The RO noted that although the appellant's October 2004 statement was specific with respect to the date of the alleged stressor regarding attacks on his compound, he had failed to provide his unit of assignment at the time of the event.  The RO explained that without this information, it would not be possible to request verification of the appellant's stressors from the service department.  

In a letter dated May 25, 2005, the appellant was duly notified of the RO's determination and his appellate rights.  

In July 2005, the appellant submitted the additional information requested by the RO in support of his claim of service connection for PTSD.  Specifically, he indicated that his stressor had occurred in Quinhon, Vietnam, and that information regarding his unit of assignment could be obtained from his DD Form 214.  

The record shows that the RO thereafter undertook additional development efforts regarding the claim, including requesting the appellant's service personnel records.  See e.g. August 2005 deferred rating decision and September 2005 email correspondence.  

In September 2005, the RO received the appellant's service personnel records.  

In an October 2005 rating decision, after considering the additional evidence, the RO again denied service connection for PTSD.  The RO noted that the appellant's personnel records showed that he had received no awards or decorations indicative of combat and his stressor statement was incomplete because he had provided no additional evidence whereby an in-service stressor could be verified.  The RO determined that "service connection for post traumatic stress disorder remains denied as there is no evidence showing the claimed in service stressors occurred."  

In a letter dated October 27, 2005, the appellant was notified of the RO's determination and his appellate rights in an October 2005 letter.  

On February 17, 2006, the appellant again requested reconsideration of his claim of service connection for PTSD.  In support of his request, the appellant submitted evidence he had personally obtained from the service department, including a February 2006 letter from the National Archives and Records Administration with attached copies of operational reports detailing attacks on Qui Nhon between March 30 and April 7, 1970.  

In a September 2006 rating decision, the RO granted service connection for PTSD, finding that the appellant's service personnel records confirmed his presence in Vietnam on April 1, 1970, and that the operational reports showed that his unit had been subject to a mortar attack on that day.  The RO further noted that the appellant had been diagnosed as having PTSD in August 2004 and that "your current diagnosis and symptoms can be linked to experiences you had during military service."  The RO assigned an effective date of February 17, 2006, for the award of service connection for PTSD, which the RO indicated corresponded to the date of receipt of the appellant's request to reopen.  

The appellant initiated an appeal with the effective date assigned by the RO but subsequently withdrew his appeal, rendering the decision final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20 200, 20 1103 (2006); see also Hanson v Brown, 9 Vet. App. 29, 31 (1996) (holding that once a claim is withdrawn by a Veteran, "it ceases to exist; it is no longer pending and it is not viable."); Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, it is not a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed VA decision).  

In this current appeal, the appellant now challenges the effective date assigned by the RO for the award of service connection for PTSD on the grounds of clear and unmistakable error.  In essence, he contends that all of the information and evidence used by the RO to award service connection for PTSD at the time of the September 2006 was of record or constructively of record at the time of the September 2004 rating decision which denied service connection for PTSD.  Thus, when the RO granted service connection for PTSD, it should have been made effective the date of his original claim.  


Applicable Law

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2014). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In other words, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Id.

A claim of clear and unmistakable error is a collateral attack on an otherwise final decision.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  There is a strong presumption of validity of final decisions.  See Berger v. Brown, 10 Vet. App. 166, 169 (1997) (noting that a CUE claimant "bears an extra-heavy burden when the appeal is a collateral attack, in the form of a CUE claim, concerning a final decision").   

As a result of this presumption of validity, in order to prevail on a CUE claim, the claimant bears the burden of establishing (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) that the error was so undebatable that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made; and (3) the outcome would have been manifestly different had the error not occurred.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 (1995); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (holding that, to establish CUE, "the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision").  Additionally, a determination of CUE must be based on the record and law that existed at the time of the prior decision.  Russell, 3 Vet. App. at 314 (1992).


Analysis

Having reviewed the record and statutory and regulatory provisions existing at the time of the September 2006 rating decision, the Board finds that the law was incorrectly applied; that the error in applying the law was undebatable; and had the error not been made, the outcome would have manifestly changed.

The law in effect at the time of the September 2006 rating decision provided as follows:  

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2006). 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, however, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. . . The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2006).

Stated another way, "[i]n practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  See 70 Fed. Reg. 35,388 (June 20, 2005) (VA's proposed revision to its rules regarding the reconsideration of decisions on claims for benefits based on newly discovered service records received after the initial decision on a claim).  

In this case, in the September 2006 rating decision at issue, the RO expressly based its award of service connection for PTSD on newly received service department records, particularly operational reports confirming that the appellant's unit had been subject to a mortar attack.  In its decision, the RO further noted that the appellant's service personnel records confirmed his presence in Vietnam on the day of the attack and that clinical records showed that he had been diagnosed as having PTSD in August 2004 and that "your current diagnosis and symptoms can be linked to experiences you had during military service."  

As noted, in the September 2006 rating decision, the RO assigned an effective date of February 17, 2006, for the award of service connection for PTSD, which the RO indicated corresponded to the date of receipt of the appellant's request to reopen in accordance with section 3.400(q)(1).  This was error.  Rather, because the newly received service department records led the RO to reconsider the prior denial and award service connection for PTSD, it should have applied section 3.156(c) and awarded an effective date corresponding to the date of the appellant's original claim.  

Therefore, the September 2006 rating decision must be reversed, and an effective date of May 14, 2004, must be assigned for the award of service connection for PTSD pursuant to 38 C.F.R. § 3.156(c).



ORDER

The September 2006 rating decision which granted service connection for PTSD effective February 17, 2006, was clearly and unmistakably erroneous.  The appeal is granted to the extent of revising the September 2006 rating decision to reflect an effective date of May 14, 2004, for the award of service connection for PTSD.




			
           Michael A. Herman                                           J.W. Zissimos
	           Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals




	                         __________________________________________
Cheryl L. Mason
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


